Citation Nr: 0718694	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  02-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hilar adenopathy. 

2.  Entitlement to service connection for asbestos exposure.

3.  Entitlement to service connection for abnormal laboratory 
findings, to include bowel and kidney dysfunction.

4.  Entitlement to service connection for a heart condition 
and cardiac catheterization.

5.  Entitlement to an initial compensable disability 
evaluation for bilateral pes planus.

6.  Entitlement to an initial compensable evaluation for acne 
of the face for the period from May 1, 2001, to November 21, 
2004, and an evaluation in excess of 30 percent from November 
22, 2004.

7.  Entitlement to an initial compensable disability 
evaluation for herpes simplex of the lip for the period from 
May 1, 2001, to November 22, 2006, and an evaluation in 
excess of 10 percent from November 23, 2006.

8.  Entitlement to an initial evaluation in excess of 10 
percent for trigeminal nerve damage of the left side of the 
jaw.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from April 1981 to April 
2001.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claim was subsequently transferred to the 
Philadelphia, Pennsylvania, RO.  

In June 2004, the Board remanded this case to the RO for 
additional development.  In October 2005, the Board reached a 
final decision on other issues originally associated with 
this appeal, and remanded the above eight issues for further 
development.  Additional development has been accomplished 
and the case is now before the Board for further appellate 
consideration.  During that development, several additional 
issues remanded by the Board were granted by the RO, and are 
no longer on appeal.  Also during development, the veteran's 
disability rating for herpes simplex of the lip was increased 
to 10 percent effective from November 23, 2006.  As that 
award was not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) is applicable to this appeal.

In April 2007, following certification of the veteran's 
appeal back to the Board, the veteran submitted additional 
evidence to the Board in support of his claim.  This evidence 
consisted of private treatment records dated from July 2005 
to November 2006, and in April 2007.  In May 2007, additional 
private medical records, dated in September 2006, and 
argument were received.  The veteran did not waive agency of 
original jurisdiction review of this evidence.  

As the veteran has not waived agency of original jurisdiction 
consideration of this evidence, the case must be remanded for 
additional development.  38 C.F.R. § 20.1304(c) (2006). 

Accordingly, the case is REMANDED for the following action:

The AMC/RO is to evaluate the newly added 
evidence and undertake any additional 
development deemed necessary.  
Thereafter, the issues on appeal should 
be reviewed with appropriate 
consideration of all evidence of record.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



